Citation Nr: 0404153	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-01 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for multiple mesenteric 
venous and arterial thrombi.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for multiple 
mesenteric venous and arterial thrombi.  

The veteran testified at a hearing before a hearing officer 
at the RO in March 2003.  A transcript of that hearing is of 
record.  

The Board notes that the RO has characterized the issue on 
appeal as service connection for Crohn's disease or multiple 
mesenteric venous and arterial thrombi.  At the March 2003 
hearing, the veteran testified that he is not claiming 
service connection for Crohn's disease.  Therefore, that 
issue is deemed withdrawn.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his multiple mesenteric venous and 
arterial thrombi are related to his service connected 
bilateral leg thrombophlebitis.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102,  5103(b)) 
specifically provides that the duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

The veteran submitted a statement dated in May 2000 from 
Robert M. Coben, M. D..  Dr. Coben stated that the pathology 
of the veteran's 1978 bowel resection was most consistent 
with thrombosis or embolus to the small bowel, and not to 
Crohn's disease.  He further stated that it is well known 
that the veteran has a hypercoagulable state due to presumed 
protein S deficiency.  He opined that the veteran's multiple 
mesenteric venous and arterial thrombi were due to this 
hypercoagulable state.  Dr. Coben's treatment records are not 
part of the claims folder.  VA has a duty to obtain records 
of treatment reported by private physicians.  Massey v. 
Brown, 7 Vet. App. 204 (1994).

The veteran underwent VA examinations in April 2001 and April 
2003.  The examination reports could be read as saying that 
both the service connected thrombophlebitis and multiple 
mesenteric venous and arterial thrombi are the result of the 
hypercoagulable state, the April 2003 examination report 
contains the opinion that the multiple mesenteric venous and 
arterial thrombi were unrelated to military service.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003); see 38 C.F.R. 
§ 19.9 (2003).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case must be REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for multiple 
mesenteric venous and arterial thrombi-
the records of which have not already 
been obtained.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
and associate them with the claims 
folder.  In particular, the RO should 
request all records of the veteran's 
treatment from Robert M. Coben, M. D.  If 
the RO cannot obtain any of the medical 
records indicated by the veteran, it 
should follow the proper procedures under 
the VCAA.  

2.  The RO should ask the examiner who 
conducted the April 2003 examination to 
review the claims folder, and furnish an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the service connected 
thrombophlebitis and the multiple 
mesenteric venous and arterial thrombi 
are the result of a hypercoagulable state 
or other common etiology.  The examiner 
should acknowledge in the opinion that 
the claims folder was reviewed.  If the 
examiner is unavailable, another 
physician may review the claims folder 
and furnish the necessary opinion.

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for multiple mesenteric venous 
and arterial thrombi.  If the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran.  The veteran should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

